DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C.119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-009887, filed on January 24, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 24, 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The Examiner suggests “INSPECTION SYSTEM, FOR PROHIBITING ACCESS VIOLATION.”
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Regarding claim 1, the claim is objected to because the claim is poorly worded. The claim recites the limitations “access target data” and “inspection target data,” where the intended meaning of each limitation is ambiguous. For purposes of examination, the Examiner construes “access target data” to mean “target data that can be accessed”, and “inspection target data” to mean “target data to be inspected.”
Furthermore, the intended meaning of “violation access” is also ambiguous. For purposes of examination, the Examiner construes “violation access” to mean “access violation.”
Regarding claim 2, the claim recites similar limitation as corresponding claim 1 and is objected to for similar reasons as claim 1 using similar rationale.
Regarding claim 3, the claim recites similar limitation as corresponding claim 1 and is objected to for similar reasons as claim 1 using similar rationale.
Regarding claim 4, the claim recites similar limitation as corresponding claim 1 and is objected to for similar reasons as claim 1 using similar rationale.
Regarding claim 5, the claim recites similar limitation as corresponding claim 1 and is objected to for similar reasons as claim 1 using similar rationale.
Regarding claim 6, the claim recites similar limitation as corresponding claim 1 and is objected to for similar reasons as claim 1 using similar rationale.
Regarding claim 7, the claim recites similar limitation as corresponding claim 1 and is objected to for similar reasons as claim 1 using similar rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over GSCHWIND (Pub No.: US 2016/0188496 A1), hereafter GSCHWIND, in view of DEVAUX (Pub. No.: US 2019/0050223 A1), hereafter DEVAUX.
Regarding claim 1, GSCHWIND teaches:
An inspection system comprising: a memory; and a processor coupled to the memory (see GSCHWIND FIG. 2);
configured to: generate, upon compilation, first information related to allocation of an area of access target data (GSCHWIND [0048] & FIG. 1 teach an example of code in order to avoid access violations when using SIMD to access data that span across memory boundaries, where [0038] teaches C is a compiled language that is run through a C compiler),
correlate the first information with an inspection target program based on whether or not access to the access target data when the inspection target program is executed is access to inspection target data with a possibility of violation access to an area other than a memory area of the data (GSCHWIND [0048] teaches code used in order to avoid access violations that would continuously check the distance from the current memory address to the end of the page, and if the distance check determines that the current memory address is less than 16 bytes in distance from the end of a page boundary, the application knows it cannot safely perform a vector load without crossing the page boundary, and the application must then invoke an alternative routine to avoid page access violation).
GSCHWIND does not appear to explicitly teach perform allocation to prohibit the violation access for the inspection target data based on the first information generated by the generation unit in the allocation of the area of the access target data when execution of the inspection target program is started. 
However, GSCHWIND in view of DEVAUX teaches the limitation (DEVAUX [0012] teaches activation of the overflow signal may occur when data have been read beyond the page, reserving a memory area following the page with a size sufficient to contain a complete data unit, where GSCHWIND [0048] teaches the code used in order to avoid access violations).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of GSCHWIND and DEVAUX before them, to include DEVAUX’s reserving a memory area following the page in GSCHWIND’s code used in order to avoid access violations. One would have been motivated to make such a combination in order to allow data units to be transferred beyond the page, overcoming the difficulties in achieving effective coordination between production and consumption as taught by DEVAUX ([0004] & [0012]).
Regarding claim 2, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale.
Regarding claim 3, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. GSCHWIND also teaches A non-transitory computer-readable recording medium having stored therein a program causing a computer to execute processing (see GSCHWIND [0081]).
Regarding claim 4, GSCHWIND in view of DEVAUX teaches the elements of claim 3 as outlined above. GSCHWIND in view of DEVAUX also teaches wherein the first information includes a size of an area as a combination of an area of a pointer which is used for accessing the inspection target data and an area of data other than the inspection target data, the number of pieces of inspection target data, and a size of each inspection target data (GSCHWIND [0039] teaches null-terminated strings are typically accessed using pointers to the first character in the string; [0040] also teaches a pointer directs the application to a start location of the string, where accessing the string requires an incremental, sequential step through each character of the string/array until a terminator character is reached, thereby indicating the termination (or end) of the string, and from this process the length (size) of the string is determined). 
Regarding claim 6, GSCHWIND in view of DEVAUX teaches the elements of claim 3 as outlined above. GSCHWIND in view of DEVAUX also teaches:
wherein a processing of performing the allocation to prohibit the violation access includes acquiring the area of the access target data, allocating the inspection target data to be adjacent to a boundary of pages, and setting a page immediately before or after the inspection target data at the boundary to an access prohibited page (see DEVAUX [0012] as taught above in reference to claim 1 for reserving a memory area following the page with a size sufficient to contain a complete data unit and transferring the data units sufficient to fill the page and to overflow into the reserve memory area, resulting in the data read beyond the page corresponding to actual data of a data unit).
The same motivation that was utilized for combining GSCHWIND and DEVAUX as set forth in claim 1 is equally applicable to claim 6. 
Regarding claim 7, GSCHWIND in view of DEVAUX teaches the elements of claim 3 as outlined above. GSCHWIND in view of DEVAUX also teaches:
determining whether or not inspection validity is designated in accordance with an option when the inspection target program is executed; and when the inspection validity is designated, the computer is caused to execute the processing of performing the allocation to prohibit the violation access (DEVAUX [0012] teaches the page does not contain an integer number of data units, resulting in the activation of the overflow signal (i.e. inspection validity) may occur when data have been read beyond the page and reserving a memory area following the page with a size sufficient to contain a complete data unit).
The same motivation that was utilized for combining GSCHWIND and DEVAUX as set forth in claim 1 is equally applicable to claim 7.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over GSCHWIND in view of DEVAUX as applied to claim 3 above, and further in view of STALL (Pub. No.: US 2018/0018206 A1), hereafter STALL.
Regarding claim 5, GSCHWIND in view of DEVAUX teaches the elements of claim 3 as outlined above. GSCHWIND in view of DEVAUX also teaches:
wherein the computer is further caused to execute processing of generating, upon compilation of the inspection target program, a code for executing, […] based on the first information (see GSCHWIND [0038] as taught above in reference to claim 1, where C is a compiled language that is run through a C compiler, and [0048] teaches the code avoiding access violations when accessing data that span across memory boundaries),
processing of performing the allocation to prohibit the violation access when execution of the inspection target program is started (see DEVAUX [0012] as taught above in reference to claim 1).
The same motivation that was utilized for combining GSCHWIND and DEVAUX as set forth in claim 1 is equally applicable to claim 5. 
GSCHWIND in view of DEVAUX does not appear to explicitly teach generating […] a code for executing, by a runtime library, and embedding the code in an object code.
However, STALL teaches the limitation (STALL [0054] teaches a runtime library is installed on the device, which may be accessible to all threads or may be provided for a specific collection of threads and/or objects, where the object workflow may be embedded within one or more objects 102 that are managed by the object workflow).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of GSCHWIND, DEVAUX, and STALL before them, to modify GSCHWIND and DEVAUX’s code used in order to avoid access violations reserving a memory area to be embedded as taught by STALL. Using the known technique of embedding object workflow within objects to provide the predictable result of the additional code reserving a memory area to be embedded in GSCHWIND and DEVAUX would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that GSCHWIND in view of DEVAUX was ready for improvement to incorporate the embedding object workflow within objects as taught by STALL.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over GSCHWIND in view of DEVAUX as applied to claim 6 above, and further in view of MAEDA (Pub. No.: US 2008/0152223 A1), hereafter MAEDA.
Regarding claim 8, GSCHWIND in view of DEVAUX teaches the elements of claim 6 as outlined above. GSCHWIND in view of DEVAUX does not appear to explicitly teach:
canceling the access prohibition and releasing the acquired area when the execution of the inspection target program is ended. 
However, GSCHWIND in view of DEVAUX and MAEDA teaches the limitation (DEVAUX [0012] teaches reserving a memory area following the page with a size sufficient to contain a complete data unit, where MAEDA [0079] teaches if a completion instruction to exit a program is sent, the reserved areas are released and the processing ends).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of GSCHWIND, DEVAUX, and MAEDA before them, to include MAEDA’s releasing of reserved areas when a program is completed in GSCHWIND and DEVAUX’s code used in order to avoid access violations. One would have been motivated to make such a combination in order to avoid running out of memory caused by reserved areas that are no longer required to be reserved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138